Appeal by defendant from a judgment of the former County Court, Kings County, rendered October 25, 1962 after a jury trial, convicting him of robbery in the first degree and carrying a dangerous weapon (as a felony), and imposing sentence. Judgment affirmed. Although the introduction of the statement, which defendant allegedly made to the Assistant District Attorney, was not proper because it was not signed or acknowledged by defendant (People v. Kenny, 20 A D 2d 578), it was merely a substitute for or a short cut to the stenographer’s oral testimony that the questions of the Assistant District Attorney and the answers made by defendant were heard and recorded by him at the time. The oral testimony of the stenographer as to the questions and answers would have been admissible. In any event, the reception in evidence of the recorded questions and answers did not affect defendant’s substantial rights and does not require a reversal, since there was also testimony by a detective that several hours prior to the alleged confession to the Assistant District Attorney, the defendant had made the same confession to him. The gun used by defendant was properly admitted in evidence; it was not obtained as the result of illegal search and seizure. The gun was owned by one Rodaligo, who gave permission to the police officer to search for it in the apartment of Rodaligo’s parents and thereafter to seize it. When the police officer came to that apartment, the parents also consented to the search. Under the circumstances, there was no illegal search and seizure; nor was defendant entitled to object to use of the gun at his trial (Wong Sun v. United States, 371 U. S. 471; People v. Rodriquez, 11 N Y 2d 279). Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.